Citation Nr: 0016133	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  91-49 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder as a result of 
medical treatment by the Department of Veterans Affairs in 
1990.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1991 by the Department of 
Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan.

In a decision of March 5, 1996, the Board denied the 
veteran's claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a liver disorder and a 
skin disorder as a result of VA medical treatment.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In the Court 
proceeding, the veteran did not pursue her claims for 
compensation for a liver disorder and a skin disorder, and 
the Court deemed those claims to be abandoned.  The Court 
found that the veteran's only surviving claim was a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder.  The veteran contends that she sustained a 
heart disorder as a result of a medication error by VA 
(dispensing a cardiac drug rather than prescribed thyroid 
medication) in 1990. 


REMAND

The Court has held that the veteran's Notice of Disagreement, 
received by the RO in July 1991, was broad enough to 
encompass a claim for compensation under 38 U.S.C.A. § 1151 
for a heart disorder as a result of VA treatment.  The Board 
finds that the Court, by implication, held that the rating 
decision of June 1991 denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a heart disorder.  The Court 
assumed, without deciding, that the claim for compensation 
for a heart disorder is not well grounded, and, under 
Robinette v. Brown, 8 Vet. App. 69 (1995), held that VA 
should notify the veteran that she must submit competent 
medical evidence in support of her claim in order to render 
it well grounded.  See 38 U.S.C.A. § 5103 (West 1991).

The Court has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  In 
the veteran's case, in order to present a well grounded 
claim, it would be necessary for her to submit medical 
evidence of a current heart disability and medical evidence 
of a nexus between ingestion of the wrong medication in 1990, 
provided by VA, and the current heart disability.  In 
accordance with the Court's decision, this case will be 
REMANDED to the RO for that purpose. 

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should notify the veteran that 
she is being permitted an opportunity to 
submit medical evidence, which may 
include medical records and medical 
opinions, in order to demonstrate that 
she has a current heart disability and 
that there is a nexus between such 
current heart disability and ingestion of 
VA-provided Lanoxin in 1990. 

2.  After receipt of the veteran's 
response to the notification to submit 
additional evidence, the RO should 
adjudicate the claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for a heart disorder 
as a result of VA medical treatment in 
1990.  If the decision is adverse to the 
veteran, the RO should issue a statement 
of the case, and the veteran and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the decision of 
the Court. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




